 Case 2:18-cv-10150-FLA-ADS Document 184 Filed 03/01/21 Page 1 of 2 Page ID #:1174




 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   MONRELL D. MURPHY,                           Case No. 2:18-cv-10150-FLA (ADSx)

12                                Plaintiff,
                                                  ORDER ACCEPTING REPORT AND
13                                v.              RECOMMENDATION OF UNITED
                                                  STATES MAGISTRATE JUDGE
14   S. KERN, et al.,                             REGARDING PARTIAL MOTION TO
                                                  DISMISS [142]
15                                Defendants.

16

17          Pursuant to 28 U.S.C. § 636, the court has reviewed the Partial Motion to Dismiss

18   [Dkt. No. 142] and all applicable pleadings herein, including the Report and

19   Recommendation (“R&R”) dated December 21, 2020 [Dkt. No. 175], Plaintiff’s

20   Objections to the R&R (“Objections”) [Dkt. No. 177], Defendants’ Reply [Dkt. No. 180],

21   and all related documents.

22          Plaintiff does not provide any specific objections to the Magistrate Judge’s

23   findings regarding the Partial Motion to Dismiss. Plaintiff’s Objections relate to the

24   findings in the R&R regarding the Partial Motion for Summary Judgment only. As
 Case 2:18-cv-10150-FLA-ADS Document 184 Filed 03/01/21 Page 2 of 2 Page ID #:1175




 1   Plaintiff provides no specific objections to the findings of the R&R, Plaintiff’s Objections

 2   are overruled.

 3          As such, after thorough analysis and consideration of the applicable Complaint,

 4   the Motion to Dismiss and all related filings, the Report and Recommendation,

 5   Plaintiff’s Objections, and the Reply, the court concurs with and accepts the findings,

 6   conclusions, and recommendations of the Magistrate Judge.

 7          Accordingly, IT IS HEREBY ORDERED:

8           1.     The United States Magistrate Judge’s Report and Recommendation,

 9                 [Dkt. No. 175] is accepted;

10          2.     Defendants’ Partial Motion to Dismiss [Dkt. No. 142] is granted in part

11                 and denied in part as follows:

12                 a.     Claim V is dismissed with leave to amend as to defendant Taylor;

13                 b.     Claim IX is dismissed with leave to amend;

14                 c.     Claim XI is dismissed with leave to amend as to defendant

15                        Williams;

16                 d.     Defendants’ request for qualified immunity is denied without

17                        prejudice;

18                 e.     Plaintiff’s suit against Defendants in their official capacities is

19                        dismissed without leave to amend; and

20                 f.     Plaintiff’s request for declaratory relief is stricken without leave to

21                        amend.

22

23   DATED: March 1, 2021        _____________________________________
                                      FERNANDO L. AENLLE-ROCHA
24                                    United States District Judge



                                                    2
